                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

REGINALD BRADDY,                        :

                                        :
                  Petitioner                 Criminal No. 03-CR-14-104
      v.                                :
                                                 (JUDGE MANNION)
UNITED STATES OF AMERICA,               :

                                        :
                  Respondent
                               MEMORANDUM

      Pending before the court is petitioner Reginald Braddy’s (“Braddy”)
Motion to Vacate, Set Aside or Correct Sentence, filed on April 30, 2018.
(Doc. 632). The petitioner’s motion is filed pursuant to 28 U.S.C. §2255 and
is based upon ineffective assistance of counsel claims. For the reasons
discussed below, the court will DENY the motion without the need for an
evidentiary hearing.


I.    BACKGROUND1
      Following a 4-day trial from May 22 - 26, 2016, a jury found Braddy, and
his co-defendant Fontaine Horton, guilty on all counts of a Superseding
Indictment, (Doc. 402), charging him with drug related offenses.


      1
        Since the court has previously stated the facts and background of
Braddy’s case in its July 7, 2016 Memorandum, (Doc. 554), as well as in its
April 14, 2017 Memorandum, (Doc. 609), and since the parties state them in
their instant filings, there is no reason to fully repeat them herein. (See also
Doc. 627-1, Opinion of Third Circuit).
                                       1
Subsequently, Braddy filed a Motion for a New Trial, (Doc. 548), as well as a
Motion to Dismiss the Superseding Indictment. (Doc. 549). On July 7, 2016,
the court issued a Memorandum, (Doc. 554), and Order, (Doc. 555), denying
both of Braddy’s Motions. The court then conducted a sentencing hearing and
sentenced Braddy to 235 months in prison. (Doc. 612). Braddy filed a timely
notice of appeal. On December 6, 2017, the Third Circuit affirmed Braddy’s
conviction and sentence. See United States v. Braddy, 2017 WL 6033419 (3d
Cir. 2017).
      On April 30, 2018, Braddy timely filed his instant Motion to Vacate, Set
Aside, or Correct his sentence pursuant to 28 U.S.C. §2255. (Doc. 632).
Braddy’s motion has been fully briefed by the parties.


II.   STANDARD
      When a district court judge imposes a sentence on a defendant who
believes “that the sentence was imposed in violation of the Constitution or
laws of the United States, or that the court was without jurisdiction to impose
such sentence, or that the sentence was in excess of the maximum
authorized by law, or is otherwise subject to collateral attack, [the defendant]
may move the court which imposed the sentence to vacate, set aside or
correct the sentence.” 28 U.S.C. §2255, ¶1; see United States v. Eakman,
378 F.3d 294, 297-98 (3d Cir. 2004).
      The rule states that “[i]f it plainly appears from the motion, any attached
exhibits, and the record of prior proceedings that the moving party is not

                                       2
entitled to relief, the judge must dismiss the motion and direct the clerk to
notify the moving party.” See United States v. Bendolph, 409 F.3d 155, 165
n. 15 (3d Cir. 2005) (stating district courts have the power to dismiss petitions
sua sponte during the Rule 4 stage of habeas proceedings).
      A §2255 motion “is addressed to the sound discretion of the district
court.” United States v. Williams, 615 F.2d 585, 591 (3d Cir. 1980). “[A]
motion under 28 U.S.C. §2255 is the proper procedure for a federal prisoner
to raise a collateral attack on his or her federal sentence for any error that
occurred at or prior to sentencing.” Paulino v. U.S., 2010 WL 2545547, *2
(W.D.Pa. June 21, 2010) (citations omitted). “In order to prevail on a §2255
motion to vacate, set aside, or correct a sentence, a Petitioner must show ‘(1)
an error of constitutional magnitude; (2) a sentence imposed outside the
statutory limits; or (3) an error of fact or law that was so fundamental as to
render the entire proceeding invalid.’” U.S. v. Bates, 2008 WL 80048, *2
(M.D.Pa. Jan. 7, 2008) (quoting Mallet v. U.S., 334 F.3d 491, 496-97 (6th Cir.
2003)). “The petitioner bears the burden of proof under §2255 and must
demonstrate his right to relief by a preponderance of the evidence.” U.S. v.
Ayers, 938 F.Supp.2d 108, 112 (D.D.C. 2013) (citation omitted). Braddy’s
instant claims fall within the purview of §2255 since they challenge the
effectiveness of his counsel. Bates, 2008 WL 80048, *3 (“Claims of ineffective
assistance of counsel may be brought in the first instance by way of a §2255
motion regardless of whether the movant could have asserted the claim on
direct appeal.”) (citing Massaro v. U.S., 538 U.S. 500, 504, 123 S.Ct. 1690

                                        3
(2003)).
      Additionally, “Section 2255 does not afford a remedy for all errors that
may have been made at trial or during sentencing”, “[r]ather, Section 2255 is
implicated only when the alleged error raises ‘a fundamental defect which
inherently results in a complete miscarriage of justice.’” Williams v. United
States, 2016 WL 6892375, *2 (M.D.Pa. Nov. 22, 2016) (internal citations
omitted).
      The Sixth Amendment to the United States Constitution guarantees a
criminal defendant “the assistance of counsel for his defense.” U.S. Const.
amend. VI. The U.S. Supreme Court in Strickland v. Washington, 466 U.S.
668 (1984) established a two-prong test to evaluate the effectiveness of the
assistance of counsel. In the first prong, the defendant must show “that
counsel’s performance was deficient,” id., 687, and must prove this by
“showing that counsel made errors so serious that counsel was not
functioning as the ‘counsel’ guaranteed the defendant by the Sixth
Amendment.” Id. In addition, the defendant must show that “counsel’s
representation fell below an objective standard of reasonableness.” Id., 687-
88.
      A fair assessment of attorney performance requires that every
      effort be made to eliminate the distorting effects of hindsight, to
      reconstruct the circumstances of counsel’s challenged conduct,
      and to evaluate the conduct from counsel's perspective at the
      time. Because of the difficulties inherent in making the evaluation,
      a court must indulge a strong presumption that counsel's conduct
      falls within the wide range of reasonable professional assistance;
      that is, the defendant must overcome the presumption that, under
      the circumstances, the challenged action “might be considered

                                       4
       sound trial strategy.
Id., 689.
       In the second prong, a defendant must show that counsel’s deficient
performance “prejudiced the defense,” because “counsel’s errors were so
serious as to deprive the defendant of a fair trial, a trial whose result is
reliable.” Id., 687. “It is not enough for the defendant to show that the errors
had some conceivable effect on the outcome of the proceeding. Virtually
every act or omission of counsel would meet that test, cf. United States v.
Valenzuela–Bernal, 458 U.S. 858, 866–867 (1982), and not every error that
conceivably could have influenced the outcome undermines the reliability of
the result of the proceeding.” Id., 693. Rather, “[t]he defendant must show that
there is a reasonable probability that, but for counsel’s unprofessional errors,
the result of the proceeding would have been different. A reasonable
probability is a probability sufficient to undermine confidence in the outcome.”
Id., 694. Thus, to state a successful claim for ineffective assistance of
counsel, petitioner must show “both that counsel’s performance was deficient,
and that the deficiency prejudiced the defense.” Wiggins v. Smith, 539 U.S.
510, 521, 123 S.Ct. 2527 (2003). “A failure to make the required showing on
either prong defeats a defendant’s ineffective assistance of counsel claim.”
Ayers, 938 F.Supp.2d at 113 (citing in Strickland, 466 U.S. at 700).


III.   DISCUSSION
       This court has jurisdiction over Braddy’s motion under §2255 pursuant

                                       5
to pursuant to 28 U.S.C. §§1331 and 2241.
      In his §2255 Motion, Braddy raises six claims, essentially alleging that
his counsel rendered ineffective assistance during his trial and his appeal.
The court will address Braddy’s claims seriatim.


      1. Claim One
      Braddy claims that his trial counsel was ineffective for failing to argue
that the district court violated his right to self-representation and that the court
failed to conduct a Faretta inquiry. Braddy also contends that his appellate
counsel was ineffective for failing to raise the issue regarding his right to self-
representation in his appeal.
      In its July 7, 2016 Memorandum, (Doc. 554), the court thoroughly
discussed Braddy’s claim that he was entitled to a new trial because he was
deprived of his Sixth Amendment right to self-representation. (Doc. 548). In
his instant motion, as in his motion for a new trial, Braddy argues that he
requested to represent himself, but the court failed to conduct a Faretta
inquiry to determine whether or not he properly waived his right to counsel.2
See Faretta v. California, 422 U.S. 806, 819 (1975).
      In the context of his motion for a new trial, the court denied Braddy’s
motion on the Sixth Amendment ground. The court, found, after an extensive


      2
        The court does not repeat its full discussion regarding Braddy’s claim
that he was deprived his right to self-representation which was contained in
its July 7, 2016 Memorandum, (Doc. 554 at 3-14), and it incorporates it herein
by reference.
                                         6
analysis, that Braddy’s Sixth Amendment right to self-representation was not
violated. Now, Braddy is basically trying to re-litigate the same issue only
couched in terms of an ineffective assistance of counsel claim. As the
government points out, “[i]neffective assistance of counsel claims cannot be
used to indirectly challenge prior rulings [in a case].” In United States v.
Green, 2016 WL 11201635, *3 (E.D.Pa. Dec. 9, 2016), the court stated that
“Section 2255 generally may not be employed to relitigate questions which
were raised and considered on direct appeal,” as those claims have been
decided as a matter of law.” (citing United States v. DeRewal, 10 F.3d 100,
105 n.4 (3d Cir. 1993) (Third Circuit noted that post-conviction motion to
vacate sentence could not be used to re-litigate questions that were “raised
and considered” on direct appeal or in motion for new trial); United States v.
Orejuela, 639 F.2d 1055, 1057 (3d Cir. 1981) (“Once a legal argument has
been litigated and decided adversely to a criminal defendant at his trial and
on direct appeal, it is within the discretion of the district court to decline to
reconsider those arguments if raised again in collateral proceedings under 28
U.S.C. §2255.”)). Further, Braddy cannot use his “§2255 motion as a vehicle
for contesting portions of the district court’s decision [denying his motion for
a new trial].” United States v. DeRewal, 10 F.3d at 105 n.4. The court also
notes that Braddy could have raised his Sixth Amendment claim in his direct
appeal to the Third Circuit but did not do so. (See Doc. 627-1).
      Since this court has already decided and found no merit to Braddy’s
claim that his constitutional right to self-represetatnion was violated, “the court

                                         7
will not consider th[is] argument[] anew, and th[is] claim[] for relief will be
denied.” Green, 2016 WL 11201635, *3. See also United States v. Orejuela,
639 F.2d 1055, 1057 (3d Cir. 1981) (“Once a legal argument has been
litigated and decided adversely to a criminal defendant at his trial and on
direct appeal, it is within the discretion of the district court to decline to
reconsider those arguments if raised again in collateral proceedings under 28
U.S.C. §2255.”).


      2. Claim Two
      As his second claim, Braddy contends that his trial and appellate
counsel were ineffective for failing to object/raise “the government’s
consistent and repeated manipulation or misstatements of the evidence
during closing argument” violating his right to a fair trial.
      Braddy contends, in part, that the prosecutor misstated the testimony
of the government’s witnesses, Omar Moate, regarding his alleged purchase
of cocaine from Braddy, and Eric Rabb, regarding a conversation with Braddy
about drug trafficking. Braddy also contends that the prosecutor misstated the
testimony of DEA officer Michael Sciarillo about Braddy’s contacts with
Horton.
      Braddy cannot establish prejudice resulting from his claim regarding his
counsel’s failure to object during the government’s closing since, as the
government indicates, this court “instructed the jury that the statements [and
arguments] of counsel [for both parties] were not evidence and that the juror’s

                                        8
recollection of the evidence controlled their decision in the case.” (citing N.T.
5/26/16 p. 6-8; Doc. 537, p. 5-9). Specifically, the court instructed that
“[a]lthough the lawyers may have called your attention to certain facts or
factual conclusions that they thought were important, what the lawyers said
is not evidence and is not binding on you. It is your own recollection and
interpretation of the evidence that controls your decision in this case.” The
government also points out that the court instructed the jury “that they alone
must decide what reasonable inferences to draw, based on all of the
evidence, their experience and their common sense.” (citing Id. p. 9-10; Doc.
537, p. 11-12). No doubt that the jury is presumed to follow the court’s
instructions. See Greer v. Miller, 483 U.S. 756, 765-66, 107 S.Ct. 3102
(1987). The prosecutor also told the jury in his closing that it was their
recollection that controls and not his.
      Additionally, “even if the prosecutor’s statements were perceived
improperly by the jury, the trial court’s instructions were sufficient to cure this
confusion and clarify the jurors’ role.” Sneed v. Beard, 328 F.Supp.3d 412,
433 (E.D.Pa. 2018).
      Moreover, the prosecutor did not make any improper statements in his
closing by arguing inferences that the jury could find based on the facts which
were supported by the evidence and, Braddy’s counsel cannot be found
ineffective for failing to raise a meritless objection at trial or a meritless claim
on appeal. See United States v. Angell, 256 F.Supp.3d 557, 561 (E.D.Pa.
2017).

                                          9
      Further, “[i]t is not enough to prove that the prosecutor’s remarks were
‘undesirable or inappropriate,’ or even ‘universally condemned,’ the petitioner
must show that he was denied a fair trial.” Howard v. Horn, 56 F.Supp.3d 709,
726 (E.D.Pa. 2014) (internal citations omitted). Even assuming arguendo that
the prosecutor made improper statements, the evidence was so
overwhelming against Braddy during the four-day trial, reflected by the fact
that the jury found him guilty on all charges in less than an hour, that he
cannot demonstrate any prejudice or the denial of a fair trial. (See also Doc.
627-1). As such, even if Braddy’s counsel erred by not objecting to the
prosecutor’s closing argument, there is no reasonable probability that, but for
the counsel’s unprofessional errors, the result of the proceeding would have
been different.” United States v. Shedrick, 493 F.3d 292, 299 (3d Cir. 2007).
      Thus, Braddy’s ineffective assistance of counsel claim concerning the
failure of his counsel to object during closing argument, and to raise this issue
on appeal, will be denied since he cannot establish any prejudice. See Green,
2016 WL 11201635, *4 (holding that Strickland, 466 U.S. at 697 “permitted
denial of an ineffective assistance of counsel claim solely on a finding of no
prejudice”).


      3. Claim Three
      As his third claim, Braddy contends that his trial and appellate counsel
were ineffective for “failing to object/raise the issue” that “the government
violated [his] right to a fair trial by using/failing to correct knowingly false

                                       10
testimony.” Braddy thus maintains that he was deprived of his right to a fair
trial by prosecutorial misconduct due to the government’s alleged knowing
use of false testimony.
      Braddy appears to be referring to the testimony of two of the
government witnesses at trial, namely, Eric Rabb and Scott Borushak, a co-
conspirator. As the government explains:

      Regarding Eric Rabb, Braddy attempts to point out his perceived
      discrepancies between Rabb’s previous grand jury testimony and
      Rabb’s trial testimony. Similarly, regarding Scott Borushak,
      Braddy attempts to point out his perceived inconsistencies
      between Borushak’s trial testimony and Borushak’s out-of-court
      statements set forth in DEA reports concerning a number of
      interviews Borushak provided to DEA investigators.
      “A petitioner may qualify for federal habeas relief if acts of prosecutorial
misconduct ‘so infect[ed] the trial with unfairness as to make the resulting
conviction a denial of due process.’” Howard v. Horn, 56 F.Supp.3d 709, 726
(E.D.Pa. 2014) (citation omitted). “To constitute a due process violation, ‘the
prosecutorial misconduct must be ‘of sufficient significance to result in the
denial of the defendant’s right to a trial.’” Id. (citation omitted). Further, “[t]o
evaluate whether a prosecutor’s misconduct rose to the level of a
constitutional violation, a court must examine the prosecutor’s conduct in the
context of the whole trial.” Id. (citing Reid v. Beard, 420 Fed.Appx. 156, 159
(3d Cir. 2011) (“A reviewing court must ‘examine the prosecutor’s offensive
actions ... [by] assessing the severity of the conduct, the effect of the curative
instructions, and the quantum of evidence against the defendant.’”). As such,
“the misconduct must be sufficiently prejudicial in the context of the entire trial

                                        11
as to violate a petitioner’s due process rights.” Id. at 727 (citation omitted).
      “To prevail on a Section 2255 motion asserting allegations of
prosecutorial misconduct based on the presentation of false evidence or
solicitation of false testimony, the petitioner must demonstrate that: (1) the
evidence at issue was false; (2) the prosecution knew it was false; and (3) the
false evidence was material to the outcome of the trial.” Williams, 2016 WL
6892375, *5 (citations omitted). “[M]ere inconsistencies in testimony fall short
of establishing perjury and most certainly do not establish that the government
knowingly utilized perjured testimony.” United States v. Thompson, 117 F.3d
1033, 1035 (7th Cir. 1997). Thus, as the government states, “Braddy’s
‘reliance on the alleged inconsistent nature of the witnesses’ statements does
not establish that the testimony . . . . was actually perjured.’” (citing Shiloh v.
Wilkes, 2015 WL 5342704, *12 (M.D.Pa. 2015)). As such, Braddy’s counsel
was not ineffective for failing to make a baseless objection and to raise a
baseless claim regarding the testimony of Rabb and Borushak. Further, the
trial strategy of both Braddy’s counsel and Horton’s counsel was to conduct
a thorough cross-examination of Rabb and Borushak. As the government
represents, “Borushak, ..., was vehemently cross-examined regarding alleged
inconsistencies between his trial testimony and the contents of a letter which
Borushak sent to Braddy while Braddy was in prison.” (citing N.T., 5/25/16 at
pp. 58-70).
      The government also notes that Braddy testified that he had drug
dealings with Borushak claiming that he only supplied Borushak with medical

                                        12
marijuana and that he did not provide Borushak with methamphetamine,
cocaine and heroin. (citing N.T., 5/25/16 at pp. 125-128, 130-133). It is clear
that the jury did not find Braddy’s testimony credible and that the evidence
against Braddy demonstrating his drug trafficking activities was significant.
      Further, there is no evidence that the prosecutor knew or should have
known that the testimony of Rabb and Borushak was actually false, and that
he then knowingly used false testimony. See Reynolds v. United States, 2012
WL 12981962, *6 (M.D.Pa. Aug. 15, 2012) (“[T]he presentation of the false
statement must be willful”, and “[d]iscrepancy is not enough to prove perjury.”)
(citations omitted).
      Thus, the court finds no merit to Braddy’s third ineffective counsel.3


      4. Claim Four
      As his fourth claim, Braddy contends that his trial and appellate counsel
were ineffective “for failing to object/raise the issue” that “the statements
supporting the PSR and the District Court’s drug quantity findings are
unsupported by sufficient indicia of reliability.”
      Although Braddy claims that his counsel was ineffective for failing to
object to the drug quantity calculations contained in his Presentence Report

      3
       The court also notes that “[t]o the extent [Braddy] raises an
independent claim based on prosecutorial misconduct, this claim is
procedurally defaulted because it was not raised on direct appeal [to the Third
Circuit], [see Doc. 627-1] and [Braddy] cannot establish cause and prejudice
to excuse the default as the underlying claim is meritless.” Angell, 256
F.Supp. 3d at 561 n. 15.
                                        13
(“PSR”) prior to his sentencing, the record shows that his counsel did in fact
file objections to the PSR in this regard. Specifically, on October 7, 2016,
Braddy’s counsel sent a letter to the Probation Office stating that Braddy
“objects to the controlled substance calculations in the [PSR] on the grounds
that the calculations are not supported by the evidence and do not accurately
reflect his involvement” and, his objections to the PSR were then reflected in
the Addendum to the PSR. (Doc. 574). The government then responded to
Braddy’s objection to the PSR. (Doc. 608). On April 14, 2017, the court issued
a Memorandum, (Doc. 609), and after a through review of the evidence
presented at trial, it overruled Braddy’s objections to the PSR. As the court
explained in its Memorandum, its drug quantity determinations pertaining to
Braddy were overwhelmingly supported by the evidence.
      In his direct appeal to the Third Circuit, Braddy also challenged his
sentence and the Court affirmed the district court’s finding with respect to the
quantities of drugs which were attributable to him as part of the drug
trafficking conspiracy. (Doc. 627-1).
      Based on the foregoing, Braddy’s trial and appellate counsel were not
ineffective since his trial counsel objected to the PSR and Braddy fails to meet
his burden of showing his counsel’s performance was deficient.
      Further, the court, in its discretion, will not consider Braddy’s fourth
claim since it was already litigated and the court determined the drug quantity
amounts for which Braddy was accountable, despite his counsel’s objections,
and sentenced him accordingly. Braddy’s sentence was then affirmed on

                                        14
appeal. See also Reynolds v. United States, 2012 WL 12981962, *3 (M.D.Pa.
Aug. 15, 2012) (“[I]neffective assistance of counsel claims cannot be used to
indirectly challenge prior rulings in [the] case.”) (citations omitted).


      5. Claim Five
      As his fifth claim, Braddy contends that his trial and appellate counsel
were ineffective for failing to object to, and to raise on appeal, the statements
presented at trial, through the testimony of Moate and Borushak, from his
deceased uncle and co-conspirator, Nate Renfroe, as hearsay. The
government argues that Braddy’s counsel was not ineffective since Renfroe’s
statements were not subject to exclusion under Rule 801(d)(2)(E) as hearsay
based on the evidence it presented which laid the proper foundation for the
admissibility of the statements.
      In Alicea v. United States, 100 F.Supp.3d 457, 472 (E.D.Pa. 2015), the
court explained:

      Rule 801(d)(2)(E) provides that “a statement made by a
      coconspirator of a party during the course and in furtherance of
      that conspiracy” is not hearsay and may be admitted as evidence
      against a coconspirator. For a court to admit the coconspirator
      statements, it must appear (1) that a conspiracy existed; (2) that
      the declarant and the defendant were both members of the
      conspiracy; (3) that the statements were made in the course of
      the conspiracy; and (4) that the statement was made in
      furtherance of the conspiracy. Bourjaily v. United States, 483 U.S.
      171, 175, 107 S.Ct. 2775, 97 L.Ed.2d 144 (1987); United States
      v. McGlory, 968 F.2d 309, 333–34 (3d Cir. 1992). In Bourjaily, the
      Supreme Court held that factual predicates necessary for
      determining the admissibility of hearsay evidence under Rule
      801(d)(2)(E) must be established by a preponderance of the

                                        15
      evidence. See 483 U.S. at 175–76, 107 S.Ct. 2775.
      In its brief in opposition, (Doc. 636 at 30), the government states that
“[its] witness Omar Moate testified that he knew an individual named Nate
Renfroe and had purchased cocaine from Renfroe” and, that “Moate was then
asked the following: Q: Did Nate Renfroe ever tell you about his nephew
Reggie Braddy? A: Yes. Q: What did he [Renfroe] tell you about him
[Braddy]?” (citing Moate testimony, 5/24/16 at p.9).
      Braddy’s counsel then objected to the prosecutor’s question about
Renfroe’s statement and the court conditionally overruled the objection
“subject to evidence at some point [by the government] that a conspiracy
existed and that Renfroe and Braddy were conspirators in the case”, as
required by FRE 801(d)(2)(E).
      In his answer to the above stated question, the government indicates
that “Moate testified that Renfroe stated that Renfroe could obtain – and
Moate could purchase –cocaine, crystal methamphetamine, ‘any type of drug
I want,’ from Renfroe’s nephew Reggie Braddy.” (citing Moate testimony,
5/24/16 at p. 9-10).
      As the government details in its brief, (Doc. 636 at 31-33), it established
by a preponderance of the evidence that above stated four Bourjaily
requirements were met in support of the admissibility of the hearsay
statements under Rule 801(d)(2)(E) raised in the testimony of Moate and
Borushak. At trial, the court also found that the government met the Bourjaily
requirements. Further, since the court has previously discussed the evidence

                                       16
supporting Braddy’s conviction of conspiracy to distribute and possess with
intent to distribute methamphetamine, cocaine and heroin in its July 7, 2016
Memorandum, (Doc. 554), and in its April 14, 2017 Memorandum, (Doc. 609),
the court will not repeat it herein.
      Braddy fails to point to any evidence which contradicted the
government’s evidence outlined in its brief which established each of the
Bourjaily factors with respect to the admission of Moate’s and Borushak’s
challenged testimony. Further, as stated, Braddy’s counsel objected to the
testimony about Renfroe’s statements. As such, “[Braddy’s] counsel cannot
be ineffective because the Court properly admitted this evidence over
objection.” Alicea, 100 F.Supp. 3d at 473.


      6. Claim Six
      As his last claim, Braddy contends that his trial and appellate counsel
were ineffective for “failing to object/raise the issue” regarding the fact that
he was “shackled” with “leg restraints” during the trial.
      Braddy contends that he was “visibly shaked (sic) (leg restraints) in front
of the jury during trial.” No doubt that “[t]he Supreme Court has held that the
use of shackles visible to the jury during a criminal trial, without justification
found by the Court, violates a defendant's due process rights.” Sodano v.
United States, 2017 WL 4618754, *3 (D.N.J. Oct. 16, 2017) (citing Deck v.
Missouri, 544 U.S. 622, 629 (2005)).
      As the government points out, there is simply no evidence that the jury

                                       17
saw the leg shackles on Braddy during the trial based on where he was
seated at defense counsel’s table in relation to the jury box as well as the
design of the table with its side panels. Prior to Braddy’s testimony, the
shackles were removed before the jury returned to the courtroom. At no time
during the trial, did Braddy walk in front of the jury with the shackles on his
legs. Braddy remained at counsel’s table when the jury came into the
courtroom and when the jury left. In Sodano, 2017 WL 4618754, *3, the court
held that defendant’s counsel was not ineffective for not objecting to the use
of shackles during trial, since “they were not visible to the jury and therefore
did not violate the Constitution.” The court in Sodano, id., stated that “the
Third Circuit has held that the use of shackles does not violate the
Constitution, even absent just cause, if care was taken to ensure that the
shackles were never visible to the jury.” (citing United States v. Tagliamonte,
340 Fed.Appx. 73, 80 n.6 (3d Cir. 2009)). Thus, Braddy’s counsel was not
ineffective for failing to make a baseless objection and to raise a baseless
claim regarding the use of shackles since the law was clear that “only visible
shackles pose constitutional issues.” Id.
      Additionally, Braddy fails to show that he was in any way prejudiced by
his counsel’s failure to object to the shackles, especially since Braddy could
clearly participate in his defense and communicate with his counsel at all
times during trial and, the shackles did not impede his right to access to the
court. Further, in light of the overwhelming evidence of Braddy’s guilt
presented at trial, further demonstrated by the very short time that the jury

                                      18
deliberated, it is clear that the shackles played no role in the jury’s verdict.
      As such, the court’s finds no merit to Braddy’s unsubstantiated claim
that his trial and appellate counsel were ineffective for failing to object to, and
raise on appeal, his leg shackles which were not visible to the jury. See
Daniels v. Overmyer, 2016 WL 3077356 (M.D.Pa. June 1, 2016) (court held
that conclsuory claim by habeas petitioner that his counsel was ineffective for
failing to object to shackles, with no showing of prejudice, was not sufficient
to warrant relief).


IV. EVIDENTIARY HEARING
      Although Braddy does not specifically request an evidentiary hearing,
the court will address the issue because the government raises it in its brief.
“Unless the motion and the files and records of the case conclusively show
that the prisoner is entitled to no relief, the court shall cause notice thereof to
be served upon the United States Attorney, grant a prompt hearing thereon,
determine the issues and make findings of fact and conclusions of law with
respect thereto.” 28 U.S.C. §2255(b). See United States v. Day, 969 F.2d 39,
41-42 (3d Cir. 1992)(The court is required to conduct an evidentiary hearing
to ascertain the facts “unless the motion and files and records of the case
show conclusively that the movant is not entitled to relief.”)(citation omitted).
However, the court need not accept the petitioner’s allegations as true if they
“are unsupported by specifics [or] wholly incredible in the face of the record.”)
Patton v. United States, 2010 WL 3191887, *1 (W.D. Pa. 2010) (citing United

                                        19
States v. Estrada, 849 F.2d 1304,1307 (10th Cir. 1988)). A review of the
motion and the briefs of the parties, the law, and the claims make it clear that
Braddy’s allegations are wholly unsupported by the record. Therefore, the
court finds no reason to hold an evidentiary hearing.


V. CERTIFICATE OF APPEALABILITY
      A petitioner may not file an appeal from a final order unless a district or
circuit judge issues a certificate of appealability (“COA”) pursuant to 28 U.S.C.
§2253(c). A COA shall not issue unless “the applicant has made a substantial
showing of the denial of a constitutional right.” 28 U.S.C. §2253(c)(2). The
petitioner must show that “jurists of reason could disagree with the district
court’s resolution of his constitutional claims or that jurists could conclude the
issues presented are adequate to deserve encouragement to proceed
further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003); see also Slack v.
McDaniel, 529 U.S. 473, 484 (2000). Here, a COA will not issue because
Braddy has shown neither the denial of a constitutional right nor that jurists
of reason would disagree with this court’s resolution of his claims.




                                       20
VI. CONCLUSION
          Based on the foregoing, the court finds Braddy fails to show his counsel
was ineffective or deficient in any way. Therefore, the court DENIES Braddy’s
§2255 Motion. (Doc. 632). An appropriate order shall follow.




                                                                    s/ Malachy E. Mannion
                                                                    MALACHY E. MANNION
                                                                    United States District Judge

Date: February 6, 2019
O:\Mannion\shared\MEMORANDA - DJ\CRIMINAL MEMORANDA\2014 CRIMINAL MEMORANDA\14-0104-03.wpd




                                                                  21
